
	
		I
		112th CONGRESS
		2d Session
		H. R. 5807
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require an audit of the extent to which regional FEMA
		  offices are able to support coordinated and integrated Federal preparedness,
		  protection, response, recovery, and mitigation capabilities to respond to an
		  act of terrorism or other incident, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FEMA Regional Office Oversight
			 Act.
		2.Delegation of
			 authorities to the regional offices review
			(a)In
			 generalThe Office of Inspector General of the Department of
			 Homeland Security shall audit how all regional offices within the Federal
			 Emergency Management Agency are carrying out delegated authorities pursuant to
			 the Post-Katrina Emergency Management and Reform Act of 2006 and a memorandum
			 executed in July 2009 by the Administrator.
			(b)ContentsThe
			 audit shall assess, at a minimum, the following:
				(1)The ability of
			 each regional office to—
					(A)support
			 coordinated and integrated Federal preparedness, protection, response,
			 recovery, and mitigation capabilities to respond to an act of terrorism or
			 other incident within that region;
					(B)foster better
			 dissemination of homeland security information through better regional operable
			 and interoperable emergency communications capabilities;
					(C)effectively
			 conducts ongoing oversight of the use of grants made under sections 2002, 2003,
			 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603, 604, and 605) and
			 funding within the region to promote greater preparedness and response
			 capabilities and prevent waste and fraud;
					(D)coordinate, on an
			 ongoing basis, with State, local, and tribal governments, emergency response
			 providers, and other appropriate entities to identify and address regional
			 priorities;
					(E)identify critical
			 gaps in regional capabilities to respond to populations with special
			 needs;
					(F)conduct all
			 procurements in a timely and secure manner that prevents waste and fraud and is
			 consistent with Federal Emergency Management Agency procurement policies and
			 programs; and
					(G)engage in
			 employment practices that are consistent with Federal requirements and are
			 transparent, efficient, and ethical.
					(2)The impact of the
			 delegation of authorities on the Administrator’s ability to achieve consistency
			 throughout the regions.
				(3)The adequacy of
			 oversight by the Administrator of how the regions are executing the delegated
			 authorities and carrying out assigned responsibilities.
				(4)The impact of the
			 delegation of authorities on the Federal Emergency Management Agency and
			 specific regions to address Office of Inspector General and Comptroller General
			 of the United States recommendations in a timely manner.
				
